Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, 13, and 14, the combination of limitations involving, receiving an information element comprising a first information indicating a first maximum coding rate for a first uplink control channel format and a second information indicating a second maximum coding rate for a second uplink control channel format, wherein the first maximum coding rate is indicated by a first encoding information of values 0 to 6 of the first information, and the second maximum coding rate is indicated by a second encoding information of values 0 to 6 of the second information, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, Babaei et al. (US 20190074935 A1) and LIANG et al. ( US 20190173549 A1) teaches maximumPayloadCoderate-r13 for PUCCH format4-r13 or format5-r13 ; Prior art Lee (US 20160295573 A1) teaches receiving information associated with a first maximum payload size of a first PUCCH format or a second maximum payload size of a second PUCCH format, which may be the maximum code rate, and Prior art 3GPP TS 36.213 teaches higher layer parameter maximumPayloadCoderate-r13 value, but Babaei-LIANG-LEE-3GPP TS 36.213 do not teach the information element comprising the first information and the second information, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416